FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit

                                                          August 11, 2011
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                           Clerk of Court
                              TENTH CIRCUIT



GARY WAYNE MCGREGOR,

            Plaintiff - Appellant,                No. 11-1224
      v.                                         (D. Colorado)
DONNA THURLOW, in her                     (D.C. No. 1:11-CV-00771-LTB)
individual and official capacity as
Colorado Department of Corrections
Time and Computational Supervisor;
CATHERINE MOSCHETTI, in her
individual and official capacity as a
Colorado Department of Corrections
Time and Compuational Employee;
DAVID MICHAUD, in his individual
and official capacity as the
Administrative Head of the Colorado
State Board of Parole; BECKY
LUCERO, in her individual and
official capacity as the Administrative
Head of the Colorado State Board of
Parole; KENNETH WILLIAMS, in his
individual and official capacity as a
Colorado Department of Corrections
Employee; RICHARD ROBERTS, in
his individual and official capacity as
a Colorado Department of Corrections
Employee; HAROLD BONHAM, in
his individual and official capacity as
a Corrections Corporation of America
Employee; BRIDGETTE TORRES, in
her individual and official capacity as
a Corrections Corporation of America
Employee; RICHARD SMELSER, in
his individual and official capacity as
 a Corrections Corporation of America
 Employee,

              Defendants - Appellees.




                           ORDER AND JUDGMENT *




Before KELLY, HARTZ, and HOLMES, Circuit Judges.




      Gary Wayne McGregor, a Colorado inmate proceeding pro se, appeals the

dismissal of his civil-rights claims brought under 42 U.S.C. § 1983. He contends

that he has been entitled to mandatory parole for more than four years and that his

continued incarceration violates his federal constitutional rights to due process

and freedom from cruel and unusual punishment. He seeks immediate release as

well as compensatory and punitive damages. The United States District Court for

the District of Colorado ruled that Mr. McGregor’s claims are legally frivolous

because his contentions regarding mandatory parole had already been rejected in

      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                         -2-
his earlier habeas proceeding under 28 U.S.C. § 2241. We have jurisdiction under

28 U.S.C. § 1291 and affirm.

      On March 6, 1986, Mr. McGregor was sentenced to (a) concurrent 16-year

sentences on one count of attempted murder in the second degree and one count

of first-degree assault; (b) a consecutive 24-year sentence on a count of first-

degree sexual assault; and (c) a consecutive 16-year sentence on a count of

aggravated robbery, for a total incarceration of 56 years. His crimes had been

committed on April 23, 1985.

      On appeal Mr. McGregor asserts that prison authorities repeatedly told him

how his release date would be calculated and contends that the calculated date is

now long past. Also, he interprets Colorado statutes as setting a mandatory

release date that has expired.

      To be sure, if Mr. McGregor is being incarcerated after he should have

been released under Colorado law, then his confinement violates his right to due

process, and it may also constitute cruel and unusual punishment. But the

determining issue is what state law requires. And on that issue the state courts

have the last word. “[S]tate courts are the ultimate expositors of state law.”

Mullaney v. Wilbur, 421 U.S. 684, 691 (1975); see Winters v. New York, 333 U.S.
507, 514 (1948) (“The interpretation [of the New York statute] by the [New York]

Court of Appeals puts these words in the statute as definitely as if it had been so


                                          -3-
amended by the legislature.”). In November 2009, Mr. McGregor filed an

application for habeas corpus in state court raising essentially the same arguments

he now makes. The state district court rejected his arguments in an order dated

November 24, 2009; and the Colorado Supreme Court affirmed on May 7, 2010.

Because the Colorado courts have spoken on the specific issues before us, we

must follow their reading of Colorado law.

       Accordingly Mr. McGregor’s claims lack merit.

III.   CONCLUSION

       We AFFIRM the district court’s dismissal. Both the district court’s denial

of Mr. McGregor’s motion and our affirmance of that denial COUNT AS

STRIKES for purposes of 28 U.S.C. § 1915(g). We DENY Mr. McGregor’s

motion for leave to proceed in forma pauperis.

                                      ENTERED FOR THE COURT



                                      Harris L Hartz
                                      Circuit Judge




                                        -4-